[Cite as State v. Taveras, 2017-Ohio-1496.]



                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                              WARREN COUNTY




STATE OF OHIO,                                      :

        Plaintiff-Appellee,                         :     CASE NO. CA2016-06-054

                                                    :           OPINION
    - vs -                                                       4/24/2017
                                                    :

FERMIN A. TAVERAS,                                  :

        Defendant-Appellant.                        :



      CRIMINAL APPEAL FROM WARREN COUNTY COURT OF COMMON PLEAS
                           Case No. 11 CR 27394



David P. Fornshell, Warren County Prosecuting Attorney, Kirsten A. Brandt, 520 Justice
Drive, Lebanon, Ohio 45036, for plaintiff-appellee

Allen Law Firm, LLC, Mitchell W. Allen, 8469 Mason-Montgomery Road, P.O. Box 227,
Mason, Ohio 45040, for defendant-appellant



        HENDRICKSON, P.J.

        {¶ 1} Defendant-appellant, Ferman A. Taveras, appeals from a decision of the

Warren County Court of Common Pleas denying his post-sentence motion to withdraw his

guilty plea. For the reasons set forth below, we affirm the decision of the trial court.

        {¶ 2} Appellant is a citizen of the Dominican Republic but has been a lawful

permanent resident of the United States since he entered the country as a child in 1966.
                                                                     Warren CA2016-06-054

Appellant's first language is English, and he has a 10th grade education. Appellant served in

and was honorably discharged from the United States Army Reserves. He is married to a

United States citizen with whom he has a child.

       {¶ 3} On May 2, 2011, after drinking all day, appellant left his residence in Warren

County, Ohio and fled from police, who were giving him a visible or audible signal to stop his

vehicle. Appellant led police in a pursuit during rush hour traffic in the city of Mason and

Deerfield Township area. Appellant ran stop signs and red lights and nearly struck several

vehicles. When appellant was finally stopped, he had a strong odor of an alcoholic beverage

about his person, had bloodshot and glassy eyes, and was unsteady on his feet. Appellant

admitted he had been drinking heavily and was impaired. Appellant was arrested and taken

to the police station. A breath test was administered, which resulted in a reading of .229.

       {¶ 4} Appellant was indicted on one count of failure to comply with an order or signal

of a police officer, a felony of the third degree, and two counts of operating a vehicle while

under the influence of alcohol or drug of abuse ("OVI"), misdemeanors of the first degree.

Appellant, who was indigent, was appointed counsel.

       {¶ 5} On September 6, 2011, following plea negotiations, appellant pled guilty to

failure to comply with the order or signal of a police officer and one count of OVI in exchange

for the other OVI count being dismissed. Appellant executed a Change of Plea and Entry

form, which stated, "I am a citizen of the United States." When questioned by the trial court

about the form, appellant indicated he had signed the form, he understood what he signed,

and he did not have any questions. The trial court accepted appellant's guilty plea and set

the matter for sentencing on October 12, 2011, so that a presentence investigation ("PSI")

report could be prepared.

       {¶ 6} Appellant's status as a noncitizen was discovered during the court's

presentence investigation. At the October 12, 2011 sentencing hearing, after confirming
                                              -2-
                                                                                  Warren CA2016-06-054

appellant's status as a noncitizen, the trial court advised appellant as follows:

                THE COURT: As you are not a citizen of the United States you
                are being advised that to [sic] the offenses to which you have
                pled guilty may have the consequences of deportation, exclusion
                from admission to the United States for [sic] denial of
                naturalization pursuant to the laws of the United States. You
                understand that, sir?

Appellant indicated he understood the court's advisement. The trial court then informed

appellant that it would allow him additional time to consider whether he wanted to proceed

with sentencing or whether he wanted to withdraw his plea. Appellant indicated he wished to

proceed with sentencing. The trial court sentenced appellant to community control for three

years and suspended his driver's license for five years. As conditions of his community

control, appellant was ordered to serve 45 days in jail, spend 90 days on electronic

monitoring, pay a $375 mandatory fine, complete a drug, alcohol, and mental health

evaluation, and comply with any recommendations resulting from such evaluation. Appellant

was advised that a violation of his community control sanctions could result in a two-year

prison sentence.

        {¶ 7} Appellant admitted to violating the terms of his community control in October

2012, June 2014, and March 2015. Following the first two violations, the trial court continued

appellant's community control with additional sanctions. However, on March 2, 2015, after

appellant's third violation, the trial court revoked appellant's community control and

sentenced him to two years in prison, with credit for 264 days.

        {¶ 8} Shortly after appellant's community control was revoked and he was

imprisoned, the United States Department of Homeland Security ("DHS") initiated deportation

proceedings against him.1 DHS alleged, among other things, that appellant was removable



1. The exact date deportation proceedings were initiated against appellant is unclear. It appears from the record
that DHS served appellant with a "Notice to Appear" for removal proceedings near the end of March 2015.
However, an immigration court found that DHS issued its Notice to Appear to appellant on May 15, 2015. For
                                                      -3-
                                                                                 Warren CA2016-06-054

from the country pursuant to 8 U.S.C. 1227(a)(2)(A)(iii) as he had been convicted of an

aggravated felony, wherein the term "aggravated felony" means a "crime of violence * * * for

which the term of imprisonment [is] at least one year." 8 U.S.C. 1101(a)(43)(F).

        {¶ 9} On April 18, 2016, more than 13 months after he was sentenced to prison for

his community control violation and more than 11 months after DHS instituted deportation

proceedings against him, appellant filed a motion to withdraw his guilty plea and vacate his

conviction. In his motion, appellant asserted he received ineffective assistance of counsel as

his attorney failed to advise him of the immigration consequences of his plea. Appellant

argued that had he known he was deportable and subject to a permanent, unwaivable bar to

reentry to the United States, he would not have pled guilty. In support of his motion,

appellant attached an affidavit in which he averred that he did not discuss the immigration

consequences of his plea with his appointed counsel or any other attorney before entering

his plea or before or at his sentencing hearing. He further averred that he had not read or

reviewed the Change of Plea and Entry form with his attorney prior to signing it at the plea

hearing and was therefore unaware that the form contained the statement that "I am a citizen

of the United States." Finally, appellant attested that although the trial court advised him at

the sentencing hearing that he could be subject to deportation as a result of his guilty plea

and gave him the opportunity to withdraw his plea, he "did not understand the consequences

of [his] plea since [he] had no advice from any attorney about the matter * * * [and] was under

a tremendous amount of stress at the time * * *." Appellant stated that his attorney "did not

discuss with me or give me any advice and counsel about the option of withdrawing the plea

or continuing the hearing."

        {¶ 10} The state filed a memorandum opposing appellant's request to withdraw his



purposes of the present appeal, this court will use May 15, 2015, as the date removal proceedings were initiated
against appellant.
                                                      -4-
                                                                      Warren CA2016-06-054

guilty plea, and a hearing was held on May 16, 2016. Appellant was the only witness to

testify, and his testimony was consistent with the statements set forth in his affidavit. At the

hearing, appellant also introduced documents related to the deportation proceedings

instituted against him.

       {¶ 11} On May 27, 2016, the trial court denied appellant's motion to withdraw his

guilty plea. In denying appellant's motion, the court noted that it had provided a "near-

verbatim recitation of the language contained in R.C. 2943.031" at the sentencing hearing

and appellant had declined the court's offer "to continue the sentencing hearing or withdraw

his plea." The court determined that appellant could not prevail on his ineffective assistance

of counsel claim as he was unable to demonstrate prejudice, as required by the second

prong of Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052 (1984). The court further

determined that "[w]ithdrawal of the plea is * * * problematic where the [appellant] does not

claim he is innocent of the underlying charges, [but] rather he wants to, in the words of his

attorney, take his chances at trial."

       {¶ 12} Appellant timely appealed the denial of his motion, raising the following as his

sole assignment of error:

       {¶ 13} THE TRIAL COURT ERRED IN DENYING [APPELLANT'S] MOTION TO

WITHDRAW GUILTY PLEAS WHERE [APPELLANT] PRODUCED UNCONTROVERTED

EVIDENCE OF INEFFECTIVE ASSISTANCE OF COUNSEL AND WHERE HE TESTIFIED

THAT, HAD HE KNOWN THE ACTUAL IMMIGRATION CONSEQUENCES OF A PLEA IN

HIS CASE, HE WOULD NEVER HAVE ENTERED THE PLEA.

       {¶ 14} In his sole assignment of error, appellant contends the trial court erred in

denying his motion to withdraw his guilty plea where he presented uncontroverted evidence

that had his defense counsel properly advised him of the adverse immigration consequences



                                              -5-
                                                                                      Warren CA2016-06-054

of his guilty plea, he would not have entered such a plea.2

        {¶ 15} Pursuant to Crim.R. 32.1, "[a] motion to withdraw a plea of guilty or no contest

may be made only before sentence is imposed; but to correct manifest injustice the court

after sentence may set aside the judgment of conviction and permit the defendant to

withdraw his or her plea." A defendant who seeks to withdraw a guilty plea after the

imposition of a sentence has the burden of establishing the existence of a manifest injustice.

State v. Williams, 12th Dist. Clermont No. CA2012-08-060, 2013-Ohio-1387, ¶ 11, citing

State v. Smith, 49 Ohio St. 2d 261 (1977), paragraph one of the syllabus. In general, a

manifest injustice relates to "a fundamental flaw in the proceedings that results in a

miscarriage of justice or is inconsistent with the demands of due process." State v. Hobbs,

12th Dist. Warren No. CA2012-11-117, 2013-Ohio-3089, ¶ 9.

        {¶ 16} "A motion made pursuant to Crim.R. 32.1 is addressed to the sound discretion

of the trial court." State v. Tapia-Cortes, 12th Dist. Butler No. CA2016-02-031, 2016-Ohio-

8101, ¶ 12. An appellate court will not reverse a trial court's decision absent an abuse of

discretion. Id. An abuse of discretion connotes more than an error of law or judgment; it

implies that the trial court's attitude was arbitrary, unreasonable, or unconscionable. State v.


2. {¶ a} The state contends that appellant's arguments are moot due to the Sixth Circuit Court of Appeals'
decision in Shuti v. Lynch, 828 F.3d 440 (6th Cir.2016), wherein the court determined that the definition of "crime
of violence" as set forth in 8 U.S.C. 1101(a)(43)(f) and 18 U.S.C. 16(b) is unconstitutionally void for vagueness.
The state contends appellant no longer has a "live controversy" as he "has been released from [United States
Citizenship and Immigration Services] custody" since the Shuti case was decided. The state argues, "[s]ince
[appellant's] classification as a deportable alien is based on his conviction of an 'aggravated felony,' which in turn
relies on the definition of 'crime of violence' * * * and that classification is unconstitutional as being based on an
unconstitutionally void definition, [appellant] may never be deported, banned from returning or denied
naturalization. * * * [I]t does not appear that [appellant] will suffer immigration consequences."

     {¶ b} A case is moot when "the issues presented are no longer 'live' or the parties lack a legally cognizable
interest in the outcome." Allen v. Totes/Isotoner Corp., 123 Ohio St. 3d 216, 2009-Ohio-4231, ¶ 17. "A cause will
become moot only when it becomes impossible for a tribunal to grant meaningful relief, even if it were to rule in
favor of the party seeking relief." Id. at ¶ 18. We find that in this appeal, the issues are live ones, not remote
possibilities based on controversies that may never occur. In determining that a live controversy exists, we note
that the United States Attorney General has filed a petition for a writ of certiorari with the United States Supreme
Court, seeking review of the Shuti decision. The Sixth Circuit's decision in Shuti appears to be in conflict with the
Fifth Circuit Court of Appeals' decision in United States v. Gonzalez-Longoria, 831 F.3d 670, 677 (5th Cir.2016),
wherein the Fifth Circuit held that 18 U.S.C. 16(b) is not unconstitutionally vague.
                                                         -6-
                                                                      Warren CA2016-06-054

Robinson, 12th Dist. Butler No. CA2013-05-085, 2013-Ohio-5672, ¶ 14.

       {¶ 17} Ineffective assistance of counsel is a proper basis for seeking a post-sentence

withdrawal of a guilty plea. State v. Guerrero, 12th Dist. Butler No. CA2010-09-231, 2011-

Ohio-6530, ¶ 5; Tapia-Cortes at ¶ 13. When an alleged error underlying a motion to

withdraw a guilty plea is ineffective assistance of counsel, the defendant must show (1) that

his counsel's performance was deficient and (2) that there is a reasonable probability that,

but for counsel's errors, he would not have pled guilty. Id., citing Strickland v. Washington,

466 U.S. 668, 687-688, 104 S. Ct. 2052 (1984). "The proponent of an ineffective assistance

claim must establish both elements to warrant relief." State v. Robinson, 12th Dist. Butler

No. CA2014-12-256, 2015-Ohio-4649, ¶ 48.

       {¶ 18} In Padilla v. Kentucky, 559 U.S. 356, 366, 130 S. Ct. 1473 (2010), the United

States Supreme Court determined that an attorney's advice regarding deportation falls within

the ambit of the Sixth Amendment's right to counsel. "Consequently, when negotiating a

guilty plea, counsel has a duty to accurately advise his noncitizen client of the immigration

consequences of the plea." Tapia-Cortes at ¶ 14, citing State v. Ayesta, 8th Dist. Cuyahoga

No. 101383, 2015-Ohio-1695, ¶ 15.         Counsel breaches this duty by either providing

affirmative misadvice about immigration consequences or by not providing any advice at all

when advice is warranted. Padilla at 370-371, 374.

       {¶ 19} "When the law is not succinct and straightforward * * * a criminal defense

attorney need do no more than advise a noncitizen client that pending criminal charges may

carry a risk of adverse immigration consequences." Id. at 369. However, when the

immigration consequences can "easily be determined from reading the removal statute," and

"the deportation consequence is truly clear, * * * the duty to give correct advice is equally

clear." Id. "Counsel's failure to provide a client with available advice regarding deportation

'clearly satisfies the first prong of the Strickland analysis.'" Tapia-Cortes, 2016-Ohio-8101 at
                                              -7-
                                                                                    Warren CA2016-06-054

¶ 15, quoting Padilla at 371.

        {¶ 20} In the present case, the record does not reflect that defense counsel provided

any advice to appellant concerning the immigration consequences of his plea. It does not

appear defense counsel knew of appellant's status as a noncitizen at the time of the plea

hearing, wherein appellant executed a Change of Plea and Entry form that stated "I am a

citizen of the United States."3 We therefore do not fault defense counsel for not providing

appellant with advice about the immigration consequences of his guilty plea as of the time of

the plea hearing. However, we do find defense counsel was deficient in not advising

appellant of the immigration consequences of his plea once it became clear at the sentencing

hearing that appellant was not a United States citizen. Although the trial court advised

appellant of possible immigration consequences in accordance with R.C. 2943.031(A),

defense counsel has a duty, independent of the trial court's statutory duty, to advise his client

of immigration consequences. Padilla, 559 U.S. at 369. There is no evidence in the record

demonstrating that defense counsel sought a continuance, or even a brief recess, so that he




3.     {¶ a} Appellant did not attach an affidavit from his appointed trial counsel to his motion to withdraw his
guilty plea. Further, appellant's trial counsel was not called as a witness at the hearing on appellant's motion to
withdraw his plea. Although trial counsel did not participate in the proceedings addressing appellant's motion to
withdraw his plea, both the state's and appellant's representations indicate trial counsel did not learn of
appellant's citizenship status until the date of the sentencing hearing. At the hearing on appellant's motion to
withdraw his guilty plea, the prosecutor – who was involved in the case at the time appellant entered his guilty
plea and was sentenced – engaged in the following discussion with the trial court:

            {¶ b} [PROSECUTOR]: Your Honor, until that day [the date of the sentencing
                  hearing], counsel for the defense was unaware of the status of the
                  defendant, as were all the parties involved, the State included and the Court.
                  Defendant was present with counsel - -

            {¶ c}   THE COURT: How do we know that, Mr. Harris? That [appellant's] attorney
                    was unaware that he was the [sic] United States citizen? Is that contained
                    somewhere in the record?

            {¶ d} [PROSECUTOR]: Your Honor, I was present that day and I think it can be
                  gleaned from the transcript, that everybody was unaware until that day and
                  the Court addressed that with [appellant]. Until that pre-sentence
                  investigation came back, all parties were unaware that he was [not] a U.S.
                  citizen, other than [appellant] himself.
                                                       -8-
                                                                     Warren CA2016-06-054

could advise appellant about the possibility of deportation and whether he should withdraw

his guilty plea as a consequence. Appellant's testimony and affidavit indicate that defense

counsel did not discuss any possible adverse immigration consequences with him at the

sentencing hearing. Defense counsel was obligated to discuss these matters with appellant,

as appellant's right to effective assistance of counsel under the Sixth Amendment extends to

all critical stages of the criminal proceeding – including sentencing. State v. Jones, 193 Ohio

App.3d 400, 2011-Ohio-1717, ¶ 36 (12th Dist.), citing Gardner v. Florida, 430 U.S. 349, 358,

97 S. Ct. 1197 (1977); State v. Robertson, 141 Ohio App. 3d 626, 629 (6th Dist.2001), citing

Coleman v. Alabama, 399 U.S. 1, 7, 90 S. Ct. 1999 (1970). Therefore, given the record

before us, we find that appellant has satisfied the deficiency prong of Strickland.

       {¶ 21} We next turn to the prejudice prong of Strickland. Generally, under this prong,

a defendant must show a reasonable probability that, but for defense counsel's errors, he

would not have pled guilty. Guerrero, 2011-Ohio-6530 at ¶ 5. However, "[i]n the specific

context of a defense counsel's failure to advise a defendant of the immigration consequences

of a guilty plea, the United States Supreme Court has held that a defendant demonstrates

prejudice by 'convinc[ing] the court that a decision to reject the plea bargain would have been

rational under the circumstances.'" Tapia-Cortes, 2016-Ohio-8101 at ¶ 19, quoting Padilla at

372.

       {¶ 22} In undergoing the rationality analysis, we have identified several relevant

factors a court should consider, including: "(1) the interval of time between the guilty plea

and the motion to withdraw the plea, (2) whether a conviction of the offense mandates

deportation, (3) the likelihood of a favorable outcome at trial had the defendant not pled

guilty, (4) the trial court's compliance with R.C. 2943.031, (5) the defendant's familial and

other connections to the community, (6) the defendant's length of residence in the United

States, and (7) whether the plea was to a reduced charge or otherwise beneficial to the
                                              -9-
                                                                      Warren CA2016-06-054

defendant." Id. at ¶ 20.

       {¶ 23} Consideration of these factors indicate that only factors five and six favor

appellant. Appellant has been a legal resident of the United States since he came to the

country as a child in 1966. At the time he entered his guilty plea in 2011, appellant had been

in the United States for over 45 years, had honorably served in the Army Reserves, and was

married to a United States citizen with whom he had a child.

       {¶ 24} The remaining factors weigh against appellant. Appellant did not expeditiously

move to withdraw his guilty plea in this case; rather, the motion was filed more than four and

one-half years after he entered his guilty plea. Appellant also waited more than 11 months

after DHS instituted deportation proceedings against him to file his motion to withdraw his

plea. Additionally, the record reflects that appellant was previously offered the opportunity to

withdraw his guilty plea in October 2011, when his status as a noncitizen was first

discovered, but appellant sought to proceed with sentencing rather than seeking a withdrawal

of his plea.

       {¶ 25} The record also reflects that the plea deal was beneficial to appellant. In

exchange for appellant pleading to two offenses, one count of failure to comply with the order

or signal of a police officer and one count of OVI, a third offense, an OVI count, was

dismissed. Had appellant gone to trial, there was not a likelihood of an outcome in his favor.

See State v. Galdamez, 10th Dist. Franklin No. 14AP-527, 2015-Ohio-3681, ¶ 42

(recognizing that although a court "need not determine to an absolute certainty that a jury

would have acquitted" the defendant, there must be some "likelihood of a favorable outcome"

had the defendant proceeded to trial). The state's recitation of the facts at appellant's plea

hearing, as well as its statements at the sentencing hearing, indicate that law enforcement's

pursuit of appellant's motor vehicle through the Mason and Deerfield Township areas was

recorded. During this pursuit, appellant ran stop signs and red lights and nearly struck
                                             - 10 -
                                                                                 Warren CA2016-06-054

several other motor vehicles. After he was stopped, appellant submitted to a breath test,

which resulted in a reading of .229, he admitted he had been drinking heavily and was

impaired, and he was observed with bloodshot and glassy eyes, walking unsteadily, and

having a strong odor of alcohol about his person. Given law enforcements observations,

appellant's admissions, his blood-alcohol test results, and the recording of the police chase, it

is unlikely appellant would have prevailed at trial.

        {¶ 26} The fact that the trial court advised appellant of the immigration consequences

of his plea in accordance with R.C. 2943.031 at the sentencing hearing also weighs against

granting appellant's motion.4 Although this court, and many other Ohio and federal courts,

have backed away from the principle that a trial court's advisement under R.C. 2943.031(A)

cures an attorney's failure to properly advise a client as to the immigration consequences of

his plea, there are times when a trial court's proper advisement under the statute may

preclude a finding of prejudice. See Tapia-Cortes, 2016-Ohio-8101 at ¶ 27, citing Ayesta,

2015-Ohio-1695 and Galdamez, 2015-Ohio-3681.

        {¶ 27} In the present case, the trial court's statutory advisement matched the level of

advisement defense counsel was obligated to provide to appellant pursuant to Padilla. As

set forth above, the Supreme Court held in Padilla, that "[w]hen the law is not succinct and

straightforward (as it is in many of the scenarios posited by Justice Alito), a criminal defense

attorney need do no more than advise a noncitizen client that pending criminal charges may

carry a risk of adverse immigration consequences." Padilla, 559 U.S. at 369. Appellant




4. {¶ a} R.C. 2943.031(A) requires that a trial court give the following advisement to a noncitizen defendant
prior to accepting his plea:

                {¶ b} If you are not a citizen of the United States you are hereby advised that
                      conviction of the offense to which you are pleading guilty * * * may have
                      the consequences of deportation, exclusion from admission to the United
                      States, or denial of naturalization pursuant to the laws of the United
                      States.
                                                    - 11 -
                                                                       Warren CA2016-06-054

believes the "immigration consequences of this plea were readily ascertainable" and

"mandated deportation" as he pled to an offense that can be classified as an "aggravated

felony."    However, contrary to appellant's arguments, we find that the immigration

consequences for appellant's offenses were not succinct and straightforward.

       {¶ 28} Pursuant to 8 U.S.C. 1227(a)(2)(A)(iii), "[a]ny alien who is convicted of an

aggravated felony at any time after admission is deportable." The term "aggravated felony"

means "a crime of violence * * * for which the term of imprisonment [is] at least one year." 8

U.S.C. 1101(a)(43)(F). The term "crime of violence" means "any other offense that is a

felony that, by its nature, involves a substantial risk that physical force against the person or

property of another may be used in the course of committing the offense." 18 U.S.C. 16(b).

       {¶ 29} As Justice Alito recognized in his concurrence in Padilla, "determining whether

a particular crime is an 'aggravated felony' * * * is not an easy task. * * * Defense counsel

who consults a guidebook on whether a particular crime is an 'aggravated felony' will often

find that the answer is not 'easily ascertained.'" Padilla at 378. The majority opinion in

Padilla excepts from the "truly clear" category of offenses those "scenarios posited by Justice

Alito." Id. at 369. Therefore, as the determination of whether an offense is an "aggravated

felony" is not "truly clear" or easily ascertainable, defense counsel's duty was to provide

advice that the "criminal charges may carry a risk of adverse immigration consequences." Id.

This is precisely the advisement the trial court provided to appellant in complying with R.C.

2943.031.

       {¶ 30} Finally, it is unclear whether appellant's conviction for failure to comply with the

order or signal of a police officer mandates deportation. Although a November 20, 2015

decision by an immigration court found appellant removable under 8 U.S.C. 1227(a)(2)(A)(iii)

for having committed an aggravated felony that is a "crime of violence," the Sixth Circuit

Court of Appeals recently determined that the "residual definition of 'crime of violence,' 8
                                              - 12 -
                                                                       Warren CA2016-06-054

U.S.C. § 1101(a)(43)(F); 18 U.S.C. 16(b), [is] void for vagueness." Shuti v. Lynch, 828 F.3d
440, 451 (6th Cir.2016). Appellant has represented to this court that since the Sixth Circuit's

decision in Shuti, he has been released from the immigration detainer he had been held

under. Therefore, until the United States Supreme Court holds otherwise, appellant is not

subject to mandatory deportation for having committed an "aggravated felony" that is a

"crime of violence."

       {¶ 31} Accordingly, upon consideration of the factors identified above, we find that

appellant has failed to satisfy the prejudice prong of the Strickland test. Based on the factual

scenario presented in the record before us, we conclude that the trial court did not abuse its

discretion in denying appellant's motion to withdraw his guilty plea.           Appellant's sole

assignment of error is, therefore, overruled.

       {¶ 32} Judgment affirmed.


       M. POWELL, J., concurs.


       PIPER, J., concurs separately.


       PIPER, J., concurring separately.

       {¶ 33} Due to the extremely unique facts of this particular case, I do not agree with

the majority's analysis, but do agree with the result.

       {¶ 34} Under the circumstances, as fully laid out by the majority, I cannot find that trial

counsel's performance was deficient such that it violated Taveras' Sixth Amendment right to

the effective assistance of counsel. Going all the way back to September 2011, Taveras

knowingly, intelligently, and voluntarily entered a guilty plea after negotiations took place

wherein a charge was dismissed and community control was the most likely outcome.

       {¶ 35} At the plea hearing, Taveras falsely represented to both his own attorney and

                                              - 13 -
                                                                       Warren CA2016-06-054

directly to the trial court that he was a United States citizen. In being untruthful, Taveras

forfeited any obligation his attorney or the trial court might have otherwise had in complying

with Padilla v. Kentucky, 559 U.S. 356, 130 S. Ct. 1473 (2010). This is especially true where

the facts in Padilla are significantly different than those sub judice. In Padilla, counsel was

fully aware that his client was not a citizen, and despite this knowledge, not only failed to

advise Padilla of deportation consequences before Padilla entered his plea, but also told

Padilla not to worry about deportation because he had been in the country so long. Unlike

Padilla, Taveras' counsel proceeded as if Taveras was a citizen because that is exactly what

Taveras represented. It is therefore completely reasonable that Taveras' counsel did not

advise regarding deportation consequences. Also unlike Padilla, Taveras' counsel never

offered legally-inaccurate advice before Taveras agreed to plead guilty.

       {¶ 36} The advice pursuant to Padilla is necessary "when negotiating a guilty plea"

where the "advice is warranted," being situations where the client's citizenship or immigration

status is in question. Id. at 370-371, 374. In the instant case, however, the advice was not

warranted at the time of his plea because Taveras executed a court document and

deliberately made misrepresentations to deceive his counsel and the trial court. Moreover,

Padilla dictates that constitutional deficiency regarding ineffective assistance of counsel is

necessarily linked to the "practice and expectations of the legal community: The proper

measure of attorney performance remains simply reasonableness under prevailing

professional norms." Id. at 366. Simply stated, it is patently reasonable under the prevailing

professional norm not to advise a client of deportation consequences when that client

expressly asserts American citizenship. To hold otherwise would be to place an undue

burden on all attorneys to investigate the citizenship of their clients, regardless of affirmative

representations. The Sixth Amendment requires no such burden on counsel.

       {¶ 37} The majority analysis uniquely extends Padilla to a subsequent sentencing
                                              - 14 -
                                                                      Warren CA2016-06-054

hearing while a defense attorney's duty under Padilla only applies to the time-period before

the plea. State v. Rodriguez, Kan.App. No. 108,505, 2014 Kan. App. Unpub. LEXIS 171

(March 14, 2014) citing Padilla at 364. Well after the plea, but before sentencing, the trial

court discovered the fraud that Taveras had perpetrated upon the court. The majority

acknowledges that at sentencing, "the trial court's statutory advisement matched the level of

advisement defense counsel was obligated to provide to appellant pursuant to Padilla." In

finding that defense counsel's performance was constitutionally deficient, the majority finds it

significant that defense counsel did not request a continuance to echo the exact same words

the trial court used in informing Taveras of possible deportation. The majority also finds

constitutionally-deficient performance on counsel's part when he did not attempt to re-

emphasize to Taveras that Taveras might want to withdraw his plea. The majority makes this

finding despite the substantial plea bargain that had been negotiated on Taveras' behalf and

the fact that the overwhelming evidence would have led to a more significant conviction,

escalating a risk of deportation.

       {¶ 38} Taveras, himself, expressly informed the court that he did not want a

continuance and had no desire to withdraw his previously-entered plea even after being

informed of potential deportation. Yet, the majority finds defense counsel should have

jeopardized the plea bargain and acted contrary to his client's expressed desires so that

defense counsel might inform Taveras of the exact same rights the trial court just gave.

Requesting such a continuance was not required under Padilla, nor would it have done

anything in furthering the demands of due process or obtaining justice on behalf of Taveras.

       {¶ 39} No Ohio case holds that pursuant to Padilla, an attorney must ask every client

about his or her immigration status or citizenship. This is particularly true of clients who

affirmatively represent they are United States citizens prior to entering any plea. I can find no

authority for extending Padilla to a sentencing hearing, and unless the interest of justice
                                              - 15 -
                                                                     Warren CA2016-06-054

demands such, we should decline any opportunity to do so. In the instant case, once the trial

court discovered the falsehood, it appropriately and thoroughly informed Taveras that he

could be deported if he continued with his sentencing. Taveras' attorney not echoing the

same words as the trial court does not rise to the level of constitutionally-deficient

performance of counsel so ineffective that it violates the Sixth Amendment. Taveras

expressly refused a continuance, as well as an opportunity to withdraw his plea, and wanted

instead to continue with his sentence that resulted in community control. Since conviction on

a more serious offense was more likely to result in incarceration and inevitably increased

risks of deportation, Taveras was acting smartly and in his best interests.

       {¶ 40} I find no misconduct, malfeasance, or deficient performance on the part of

Taveras' counsel. There simply is no "fundamental flaw in the proceedings that results in a

miscarriage of justice or is inconsistent with the demands of due process." State v. Hobbs,

12th Dist. Warren No. CA2012-11-117, 2013-Ohio-3089, ¶ 9. Regrettably, after four years,

and after three separate community control violations, Taveras has only himself to blame for

his current predicament. Neither his trial counsel, nor the court system failed Taveras.

Therefore, while I disagree with the majority's analysis, I concur in its judgment.




                                             - 16 -